DETAILED ACTION

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by London (20150142704).

As per claim 21, London (20150142704) teaches a method of retrieving a personal memo from a database (as preparing memos – para 0081), the method comprising: 


interpreting the first natural language utterance to extract memo information; storing the memo information as a memo in the database (as, taking the voice input, fig. 1, subblock 102, 103, into 106 performing speech processing, and updating the databases of phrase constructs, crm , business knowledge, etc. – fig. 1, subblocks 120,110,113,127)
receiving, by a virtual assistant (as virtual intelligent agent – para 0006), a second natural language utterance that expresses a request (as a natural language request from the user – para 0022); 
interpreting the second natural language utterance according to a natural language grammar rule (para 0081) for retrieving memo data from the natural language utterance (as retrieving/receiving memos – para 0317), the natural language grammar rule recognizing query information (as using a grammar rule --  para 0056); responsive to interpreting the second natural language utterance, using the query information to query the database for a memo related to the query information (as using context and meaning interpretation to maintain knowledge tree graphs, para 0058, which maintain a relationship between the input query and an eventual derived meaning – para 0093, 0096);
 providing, to a user, a response generated in dependence upon the memo related to the query information (as presenting to the user the accomplished task – par 0096, 0121). 
interpreting the natural language utterance that expresses the request according to multiple domains (as using the appropriate domain for the utterance – para 0077), each domain of the multiple domains having an associated relevancy score for the interpreted utterance (as tracking the domain that is selected based on the probability scores calculated for the KTG – second half .

 Allowable Subject Matter

Claims 1-9,11,13-16, 18-20 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The claim features toward how voice memos are retrieved based on recognized words/concepts along with, based on time information of the voice memo, is not explicitly taught by the prior art of record.  What is known, from the prior art of record, is the idea of using knowledge sources to develop databases for speech content, context, recognition storage, of which, the knowledge sources can be memos (see above).  Further, what is also well known in the art, is the idea of updating language/speech/grammar models, after every turn/use, in order to keep the models up to date (e.g., Horowitz (20050154580), para 002; and London above), which is equivalent to using the last stored generated model. 

Response to Arguments

Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.  As to applicants arguments against the remaining rejected claim limitations .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/18/2021